DETAILED ACTION
The following Office action concerns Patent Application Number 15/805,396.  Claims 1, 4-8, 11-14 are pending in the application.  Claims 8 and 11-14 have been withdrawn from consideration as being drawn to non-elected inventions.
The applicant’s amendment filed January 7, 2022 has been entered.
The previous grounds of rejection of claims 1 and 4-7 under 35 USC 103 over Jung in view of Kawamura, Tholey and Jahns are withdrawn in light of the applicant’s amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Jung et al (US 8,936,848) in view of Kawamura et al (US 2015/0315086) and Tholey et al (US 10,391,671).  

Jung et al teaches that the chroma (saturation) values after sintering decrease from the lowest layer (having highest saturation) to the uppermost layer (having lowest saturation) in order to match the appearance of a natural tooth (Fig. 3j; col. 8, lines 46-53; col. 16, lines 1-15).  The lightness L* of the sintered layers is 60-85 (col. 11, lines 13-17).  The thickness of each layer can have any proportion (col. 9, line 64-66).  The relative dimensions of the three layers are adjustable design parameters which a person of skill in the art would determine by routine experimentation (col. 5, lines 8-25).  The three layers are adjacent (Fig. 3g).
E) is in the range 60-85 (col. 11, lines 13-17).
Jung in view of Tholey does not teach that the yttria-stabilized zirconia layer further comprises erbium oxide or that the compounding ratio of yttria is constant in the three layers.
However, Kawamura et al teaches a dental mill blank comprising zirconia stabilized by erbium oxide and yttrium oxide (par. 31, 77-79).  The erbium oxide stabilizes the zirconium oxide to improve strength and further acts as a colorant (par. 77-79).  The amount of erbium oxide is 0.1-2 mol %, which equates to about 0.3-6 % by weight (par. 78).
A person of ordinary skill in the art would have been motivated to combine the erbium oxide stabilizer of Kawamura with the dental blank of Jung et al in view of Tholey et al in order to obtain a dental blank further stabilized with erbium oxide to improve strength and provide coloration.
Jung et al teaches that the amount of yttria increases from  4.5-6 % by weight in a lower layer to 6-10 % by weight in an upper layer (col. 5, lines 7-10).  Kawamura et al teaches that the amount of erbium oxide is about 0.3-6 % by weight as discussed above.  A constant compounding ratio of yttria to erbium oxide in each layer is within the scope of the above 
Jung in view of Kawamura does not teach the specific lightness (L) value of each layer of the dental blank. 
However, Tholey et al teaches a sintered dental blank consisting of three layers having lightness values of 76.27, 79.45 and 82.33, respectively (Fig. 2d).  The lightness values satisfy the equation for brightness values of instant claim 1.  The dental blank is used to make a dental restoration (col. 1, lines 25-30).
Jung et al suggests a lightness of 60-85, but does not teach the lightness for each layer (col. 11, lines 13-17).  Tholey teaches a three-layered dental blank having lightness values of 76.27, 79.45 and 82.33 for making a dental restoration (Fig. 2d).  A person of ordinary skill in the art would have been motivated by design need for lightness of each layer to combine the lightness values of Tholey et al with the dental blank of Jung et al in view of Kawamura et al in order to obtain dental blank having lightness suitable for a dental restoration.
Jung in view of Kawamura does not teach the saturation value of each layer of a three-layered dental blank, as shown, for example, in Figures 3g and 4a.

Jung et al teaches a three-layered dental blank having decreasing saturation values, but Jung et al does not teach the specific saturation value of each layer (see Fig. 3j).  Tholey teaches a three-layered dental blank having saturation values of  23.39, 20.88 and 19.26, respectively, for making a dental restoration.  A person of ordinary skill in the art would have been motivated by design need to combine the saturation values of Tholey et al with the dental blank of Jung et al in view of Kawamura et al in order to obtain dental blank having a saturation suitable for a dental restoration.
Jung et al teaches that the appearance of the dental blank is intended to match that of the natural tooth (col. 8, lines 47-53).  A person of ordinary skill in the art would have optimized the color and lightness of the layers of the dental blank of Jung et al by routine experimentation in order to match the appearance of the natural tooth.  Therefore, the claimed color saturation and lightness levels would have been determined .
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Jung et al in view of Kawamura et al, Tholey et al and Jahns et al (US 2015/0282905).
Jung in view of Kawamura and Tholey teaches a dental milling (cutting) blank as described above. Jung in view of Kawamura and Tholey does not teach the Vickers hardness of the material.
However, Jahns et al teaches a zirconia dental milling blank having a Vickers hardness of 25 to 150 (par. 164).  Hardness in this range improves machinability and prevents excessive wear of machining tools (par. 151-152).  
Jung in view of Kawamura and Tholey teaches a dental blank but is silent regarding the desired Vickers hardness.  Jahns et al teaches a dental blank material having a Vickers hardness of 25-150 to improve machinability and prevent excessive wear of machining tools (par. 151-152).  A person of ordinary skill in the art would have been motivated to combine the Vickers hardness of Jahns with the dental blank of Jung in view of Kawamura and Tholey in order to obtain a dental blank providing improved machinability and preventing excessive wear of machining tools.
Response to Arguments
The applicant argues that the limitation “a compounding ratio of yttria in the at least three layers is constant” means that the amount of yttria in each layer is the same.  However, the specification teaches that the term “the compounding ratio of yttria” refers to the compounding ratio of yttria to erbium oxide (spec., par. 54).  The specification does not use the term “compounding ratio” to describe the amount of yttria in the layers (see Table 1).  The claims must be construed according to the meaning given by the specification.  Therefore, the term “a compounding ratio of yttria” is construed to meaning the compounding ratio of yttria to erbium oxide.
 Jung et al teaches that the amount of yttria increases from  4.5-6 % by weight in a lower layer to 6-10 % by weight in an upper layer (col. 5, lines 7-10).  Kawamura et al teaches that the amount of erbium oxide is about 0.3-6 % by weight as discussed above.  A constant compounding ratio of yttria to erbium oxide in each layer is within the scope of the above ranges and would have been obvious to a person of ordinary skill in the art as a convenient means of selecting a content of erbium oxide in order to achieve improved strength of the stabilized dental blank.

Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
February 18, 2022